DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-6 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipate by Yuyama (US 6,394,308).

Referring to claim 4.  Yuyama discloses a rotor (4; Figure 4) which is rotatably contained in a cassette main body (1) for containing tablets (T) and has a plurality of tablet guide paths (5) for guiding the tablets in the cassette main body (1) to a tablet discharging hole (8; Figure 4) provided in the cassette main body (1),
wherein a tablet (T) is partitioned from other tablets by a partitioning member (7; Figure 11) provided on the upper side of the tablet discharging hole (8) of the cassette main body (1),
the rotor (4) includes 
a tablet support table (sloped portion as indicated by member 3x; Figure 7) for supporting the lowest tablet (bottommost tablet) in the tablet guide path (5), and 
the tablet support table (sloped portion as indicated by member 3x; Figure 7) forms a lower end surface of the tablet guide path (5) and rotates together with the rotor (4).

Referring to claim 5.  Yuyama discloses a tablet dispensing apparatus (Figure 4) wherein the tablet support table (sloped portion as indicated by member 3x; Figure 7) has an inclined surface (see inclined surface of 3x; Figure 7) for supporting the lowest tablet (bottommost tablet) below the partitioning member (7) and is formed so that the tablet falls down on the inclined surface (see inclined surface of 3x; Figure 7) and is discharged from the tablet discharging hole (8).

Referring to claim 6.  Yuyama discloses a tablet dispensing apparatus (Figure 4) wherein the rotor is contained in a tablet cassette (1; Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama (US 6,394,308) in view of Hardwood (US 5,026,709).

Referring to claim 1.  Yuyama discloses a rotor (4; Figure 4) which is rotatably contained in a cassette main body (1) for containing tablets (T) and has a plurality of tablet guide paths (5) for guiding the tablets in the cassette main body (1) to a tablet discharging hole (8; Figure 4) provided in the cassette main body (1),
wherein a tablet (T) is partitioned from other tablets by a partitioning member (7; Figure 11) provided on the upper side of the tablet discharging hole (8) of the cassette main body (1),
the rotor (4) includes:
a tablet support table (sloped portion as indicated by member 3x; Figure 7) for supporting the lowest tablet (bottommost tablet) in the tablet guide path (5).
Yuyama does not disclose a tablet support table raising and lowering mechanism for raising and lowering the tablet support table.

Harwood discloses a dispenser apparatus (1; Figure 1) wherein a tablet support table raising and lowering mechanism (3) for raising and lowering the tablet support table (article resting perimeter surface of 2; Figure 1), wherein a distance between a partitioning member (6) and the tablet support table (article resting perimeter surface of 2; Figure 1) can be adjusted by the tablet support table raising and lowering mechanism (3).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Yuyama to include a tablet support table raising and lowering mechanism for raising and lowering the tablet support table as taught by Harwood because the distance between the partitioning member and the tablet support table can be adjusted by the tablet support table raising and lowering mechanism thus allowing the tablet dispenser to be calibrated to the specific size of the tablets to be dispensed thereby allowing a variety of different sized tablets to be dispensable with the apparatus expanding the usefulness of the dispenser.

Referring to claim 3.  Yuyama discloses a tablet dispensing apparatus (Figure 4) wherein the tablet support table (sloped portion as indicated by member 3x; Figure 7) has an inclined surface (see inclined surface of 3x; Figure 7) for supporting the lowest tablet (bottommost tablet) below the partitioning member (7) and is formed so that the tablet falls down on the inclined surface (see inclined surface of 3x; Figure 7) and is discharged from the tablet discharging hole (8).

Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. See amended rejections cited above.
Regarding applicant’s arguments pertaining to independent claim 4, the applicant argues in “Yuyama, the term “3x” corresponds to only an opening formed on the bottom of the cassette, which cannot be raised or lowered.  However, the “tablet support table” of the present Application is part of the rotor and can be raised or lowered by a tablet support table raising and lowering mechanism. Therefore, “3x” in Yuyama is completely different from the “tablet support table” of the present invention.” 
Firstly, the applicant directs the Examiner’s attention to member (3x) which in the rejections of claim 4 indicates member (3x) as a tablet support table. The reference of Yuyama discloses member (3x) as “an opening” in the disclosure however, in the rejection of claim 4 the Examiner specifically indicated the tablet support table as member 3x of Figure 7 wherein the indicating line of member 3x to connected to the sloping surface of the base of rotor 4.  The Examiner used member 3x as shown in Figure 7 to indicate the support table of the dispenser and not the dispensing opening thus it is clear that in Figure 7, member 3x is pointing to the slanted surface of the support table of the dispenser base.  The Examiner has amended the reference to member 3x above.



    PNG
    media_image1.png
    681
    746
    media_image1.png
    Greyscale


Furthermore, the argument “the “tablet support table” of the present Application is part of the rotor and can be raised or lowered by a tablet support table raising and lowering mechanism,” as not being not supported is moot because the structure as argued is not present in claim 4.  The claim does not state the tablet support table is part of the rotor and can be raised or lowered by a tablet support table raising and lowering mechanism thus, the limitations as claimed in claim 4 are fully disclosed in the rejection of claim 4 above.
In regards to arguments pertaining to claim 1 and 3, the term “3x” being recited as a tablet support table is responded to in the response of the arguments of claim 4 and is currently amended to more clearly define “3x” as the sloped portion as indicated by member 3x; Figure 7.
In regards to the adjustment of the distance between the partitioning member and the tablet support table by raising and lowering the tablet support table, the secondary reference of Harwood discloses a tablet support table raising and lowering mechanism (3) for raising and lowering the tablet support table (article resting perimeter surface of 2; Figure 1), wherein a distance between a partitioning member (6) and the tablet support table (article resting perimeter surface of 2; Figure 1) can be adjusted by the tablet support table raising and lowering mechanism (3). Therefore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Yuyama to include a tablet support table raising and lowering mechanism for raising and lowering the tablet support table as taught by Harwood because the distance between the partitioning member and the tablet support table can be adjusted by the tablet support table raising and lowering mechanism thus allowing the tablet dispenser to be calibrated to the specific size of the tablets to be dispensed thereby allowing a variety of different sized tablets to be dispensable with the apparatus expanding the usefulness of the dispenser.  It is suggested the Applicant add additional structure to the claims to distinguish over the prior art cited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651